J-S83034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRADLEY GATES,                             :
                                               :
                       Appellant               :       No. 927 WDA 2018

          Appeal from the Judgment of Sentence Entered June 8, 2018
                  in the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0000469-2018,
             CP-25-MD-0000043-2018, CP-25-MD-0000044-2018,
             CP-25-MD-0000045-2018, CP-25-MD-0000046-2018

BEFORE: PANELLA, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                              FILED APRIL 29, 2019

        Bradley Gates (“Gates”) appeals from the judgment of sentence

imposed following the revocation of his probation.        Additionally, Jessica A.

Fiscus, Esquire (“Attorney Fiscus”), has filed a Petition for leave to withdraw

as counsel and an accompanying brief pursuant to Anders v. California, 386

U.S. 738, 744 (1967). We quash the appeal, and dismiss Attorney Fiscus’s

Petition.

        Following a consolidated hearing on January 31, 2018, the trial court

found Gates guilty of one count of indirect criminal contempt 1 at dockets CP-

25-MD-0000043-2018 (“No. 43-2018”), CP-25-MD-0000044-2018, CP-25-

MD-0000045-2018,           and     CP-25-MD-0000046-2018      (collectively,   the

“contempt dockets”), resulting from violations of a Protection From Abuse
____________________________________________


1   23 Pa.C.S.A. § 6113(a).
J-S83034-18



Order obtained by his wife. The trial court imposed a $300 fine at each docket

number. At No. 43-2018, the trial court sentenced Gates to a term of 1 to 6

months in prison, with credit for time served. The trial court sentenced Gates

to 6 months of probation at each of the remaining contempt dockets. The

probationary terms were ordered to run concurrently with one another, but

consecutive to the prison term imposed at No. 43-2018.

        On April 9, 2018, Gates pled guilty to one count of receiving stolen

property2 at CP-25-CR-0000469-2018 (“No. 469-2018”).             The trial court

sentenced Gates to 2 to 12 months in prison, with immediate parole, and

restitution in the amount of $2,797.58.          The trial court ordered Gates’s

sentence at No. 469-2018 to be served concurrently with any other sentence

he was then serving.

        On February 21, 2018, the trial court entered an Order at No. 43-2018,

granting Gates parole.3

        Gates subsequently entered a guilty plea for indirect criminal contempt.

On June 8, 2018, the trial court conducted a Gagnon II4 hearing at all five

dockets. Gates admitted that he violated his probation by incurring a new

indirect criminal contempt charge, and by violating the probation condition

prohibiting contact with the victim. At No. 469-2018, the trial court revoked
____________________________________________


2   18 Pa.C.S.A. § 3925.

3 Gates remained in prison until April 9, 2018, see N.T., 6/8/18, at 6, although
the reason for this delay is not apparent from the certified record.

4   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

                                           -2-
J-S83034-18



Gates’s parole, and sentenced him to serve the remainder of his 2 to 12-month

prison term, with credit for time served.     The trial court ordered Gates’s

sentence at No. 469-2018 to be served consecutive to any other sentence he

was then serving. At No. 43-2018, the trial court revoked Gates’s parole, and

sentenced him to serve the remainder of his 1 to 6-month prison term, with

credit for time served. The trial court ordered Gates’s sentence at No. 43-

2018 to be served consecutive to the sentence imposed at No. 469-2018. At

each of the remaining contempt dockets, the trial court revoked Gates’s

probation and sentenced him to consecutive terms of 1 to 6 months in prison.

        Gates filed a timely Notice of Appeal.     In lieu of filing a concise

statement, Attorney Fiscus filed a Statement of her intention to file an Anders

brief. Attorney Fiscus subsequently filed a Petition for leave to withdraw as

counsel and an Anders Brief.

        Before considering the merits of Gates’s claims, we must first address

the fact that Gates filed a single Notice of Appeal for all five docket numbers.

Pennsylvania Rule of Appellate Procedure 341(a) provides that “an appeal may

be taken as of right from any final order of a … trial court.” Pa.R.A.P. 341(a).

Additionally, the Official Note to Rule 341 directs that “[w]here … one or more

orders resolves issues arising on more than one docket or relating to more

than one judgment, separate notices of appeal must be filed.” Id., Official

Note.

        In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme

Court clarified that “[t]he Official Note to Rule 341 provides a bright-line

                                     -3-
J-S83034-18



mandatory instruction to practitioners to file separate notices of appeal.” Id.

at 976-77. Accordingly, the Walker Court held that the failure to comply with

the dictates of Rule 341 and its Official Note would result in quashal of the

appeal. Id. at 977; see also id. (indicating that the Court’s holding would be

applied prospectively only, as “[t]he amendment to the Official Note to Rule

341 was contrary to decades of case law….”).

       The Walker opinion was filed on June 1, 2018. Here, Gates filed his

Notice of Appeal, listing all five docket numbers, on June 20, 2018.5 Because

Gates’s non-compliant Notice of Appeal was filed after the date of the Walker

decision, we are constrained to quash the appeal.6 See Walker, 185 A.3d at

977; Commonwealth v. Williams, 2019 PA Super 81 (Pa. Super. filed March
____________________________________________


5 On July 10, 2018, this Court issued a Rule to Show Cause why Gates’s appeal
should not be quashed, pursuant to Walker. Gates filed a timely Response,
arguing that Walker, which involved an appeal from a single order disposing
of separate motions filed by four defendants at four separate docket numbers,
see Walker, 185 A.3d at 971, is inapplicable to the instant case, which
concerns only one defendant. Gates also argued that Walker does not apply
because the trial court imposed a sentence on all five matters during one
hearing. On July 25, 2018, this Court issued an Order discharging the Rule to
Show Cause, and referring the issue to the merits panel. We conclude that
Gates’s attempt to distinguish the circumstances of his case is unavailing, as
neither Rule 341 nor Walker indicates that a different standard must apply
when multiple docket numbers concern the same defendant. Instead, as the
certified record reflects that the trial court imposed a separate sentence at
each docket number, Gates’s appeal clearly involves “one or more orders
[which] resolves issues arising on more than one docket or relating to more
than one judgment[,]” Pa.R.A.P. 341, Official Note, and thus fits squarely
within the dictates of Walker.

6We note that the quashal of the instant appeal is without prejudice to Gates’s
ability to file a petition for relief pursuant to the Post Conviction Relief Act,
seeking reinstatement of his direct appeal rights, nunc pro tunc.

                                           -4-
J-S83034-18



20, 2019) (quashing appeal where appellant filed a single notice of appeal

containing multiple docket numbers on June 5, 2018, just four days after the

Walker decision).

     Appeal quashed.      Jurisdiction relinquished.   Petition for leave to

withdraw dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/2019




                                    -5-